VETERAN'S LICENSE TAGS Under 47 Ohio St. 38.1 [47-38.1] (1975), veterans with a service connected disability of less than 100%, but who are certified by the United States Veteran's Administration as "unemployable" and, therefore, draw compensation and benefits at the 100% disability rate are eligible to purchase automobile tags for $1.00.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: Under 47 Ohio St. 38.1 [47-38.1] (1975), are veterans with a service connected disability of less than 100% but who are certified by the United States Veterans's Administration as "unemployable" and, therefore, allowed to draw compensation and benefits at the 100% rate eligible to purchase automobile tags for $1.00? Title 47 Ohio St. 38.1 [47-38.1] (1975) provides in pertinent part: "No charge other than the sum of One Dollar ($1.00) shall be made for tagging of motor vehicles owned and possessed by Disabled War Veterans suffering from a service-connected disability which is total; such service-connected total disability being certified by the U.S. Veteran's Administration." This statute requires the United States Veteran's Administration to certify the "service-connected total disability". This statutory directive may be accomplished in either of two ways. The Veteran's Administration may certify a veteran as 100% disabled, or the Veteran's Administration may certify a veteran as something less than 100% disabled, but at the same time certify him as "unemployable" due to a service-connected disability and, therefore, allow him to draw compensation and benefits at the same rate as a person with a 100% disability. In both cases, the veteran is unemployable and drawing compensation benefits from the Veteran's Administration at the 100% rate. It would be absurd to construe Section 38.1 differently in the two cases based solely on the percent of disability, which is only a part of the entire situation. In County Board of Equalization v. Muskogee Industrial Finance Corporation, Okl., 357 P.2d 224 (1960), the Supreme Court of Oklahoma set forth a well-settled rule of statutory construction, to-wit: "In construing statutes the courts should not presume that the Legislature has intended to unjustly discriminate between different cases of the same kind, but should adopt that construction which will insure the uniform operation of the statute." It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under 47 Ohio St. 38.1 [47-38.1] (1975), veterans with a service-connected disability of less than 100%, but who are certified by the United States Veteran's Administration as "unemployable" and, therefore, draw compensation and benefits at the 100% disability rate are eligible to purchase automobile tags for $1.00.  (Daniel J. Gamino)